1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
     NATALIE PRICE, Trustee of The Joyce               CASE NO. 18cv440-LAB (NLS)
11   A. Childress Trust of 2004,
                                                       ORDER GRANTING JOINT MOTION
12                                     Plaintiff,
                                                       TO DISMISS [Dkt. 35]
13                       vs.

14   GRAND BANK FOR SAVINGS, FSB, a
     Federal Savings Bank,
15                                   Defendant.
16
17         The parties’ joint stipulation of voluntary dismissal, construed as a joint motion to
18   dismiss, is GRANTED. Dkt. 35. This entire action is DISMISSED WITH PREJUDICE,
19   with each party to bear its own costs and fees.
20         IT IS SO ORDERED.
21   Dated: July 29, 2019
22                                                  Honorable Larry Alan Burns
                                                    Chief United States District Judge
23
24
25
26
27
28



                                                -1-
